Citation Nr: 1626957	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  09-48 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected left ankle fracture residuals, evaluated as noncompensable prior to October 3, 2007 and as 10 percent disabling thereafter.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee tendonitis based on limitation of motion.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee tendonitis based on instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to December 1985.  

This appeal arose before the Board of Veterans' Appeals from rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA), Regional Office (RO).  

In November 2012, the Veteran presented testimony before the undersigned via video conference.  A transcript of the hearing has been included in the claims folder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the Board Hearing transcript and VA treatment records from the Tuscaloosa VAMC.  Other than that, the Virtual VA paperless record contains evidence duplicative of documents in VBMS or irrelevant to the claim.  

The issues of increased initial evaluations for right knee tendonitis with limitation of motion and instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the appeal period, and considering additional functional loss, the Veteran's left ankle disability was manifested by marked limitation of motion.  


CONCLUSION OF LAW

Throughout the entire appeal period, the criteria for a 20 percent disability rating for the service connected left ankle disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in December 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Although the RO interpreted the date of claim in his appeal as October 2007, the Board finds that the Veteran claimed an increased evaluation in October 2006 and then continuously prosecuted the claim thereafter, with issuance of rating decisions in February 2007, August 2007, and then February 2008.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in November 2007, April 2012, and November 2014.  Those examinations describe the disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran failed to report for prior examinations.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (noting that in the absence of a challenged to the adequacy of a VA examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, the Board finds there was substantial compliance with the prior remand.  In the October 2014 remand, the AOJ was directed to obtain VA treatment records, and to provide the Veteran examinations.  VA records were obtained and a VA examination was conducted in November 2014.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Additionally, the Veteran testified at a Board hearing.  A Veterans Law Judge who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the November 2012 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of the current severity of his left ankle disability.  The appeal was thereafter remanded to obtain the missing evidence, namely, evidence of the current severity of the Veteran's ankle disability.  The hearing focused on the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011),

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected ankle disability.  Falzone v. Brown, 8 Vet. App. 398 (1995).

Analysis

The Veteran was originally service connected for his left ankle disability in April 1987, and assigned an effective date of January 1987.  In December 2004 the Veteran filed a claim for an increased rating.  In an August 2005 rating decision, the RO denied the Veteran's claim.  The Veteran did not appeal or file new and material evidence within the year appeal period.  In October 2006, the Veteran filed a claim for an increased evaluation.  The claim was initially denied in February and August 2007 rating decisions.  In a February 2008 rating decision, upon the findings of a recent VA examination, the RO increased the Veteran's rating for his left ankle disability to 10 percent, effective October 3, 2007.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal was not abrogated and the matter remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's ankle is rated under Diagnostic Code 5271.  A 10 percent evaluation is assigned with moderate limited motion of the ankle, and a maximum 20 percent evaluation is assigned with marked limited motion of the ankle.  38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 degrees to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, moderate limitation of ankle motion is considered present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is considered demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See M21-1, Part III, subpart iv, Chapter 4, Section A.3.k.

The Board has reviewed all of the evidence in the Veteran's claim file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In November 2007 the Veteran was afforded a VA examination.  The Veteran noted that he had fractured his ankle in service and had subsequently had surgery on it.  He reported that he had screws in the left ankle, and torn tendons.  He reported experiencing daily pain in the left ankle and that he self-medicated with alcohol and cocaine.  He asserted that his pain was progressively worse, and that he also took naproxen for the pain.  The Veteran noted that he needed a brace for walking all of the time, but denied incapacitating episodes.  He reported that he was unable to stand for more than a few minutes or unable to walk for more than a few yards.  The Veteran reported instability, pain stiffness, weakness, and episodes of dislocation.  Upon examination, left ankle plantar flexion was to 30 degrees with pain throughout the range of motion.  There was no additional limitation of motion upon repetitive use.  Dorsiflexion was lacking 10 degrees from neutral dorsiflexion with pain throughout the motion.  There was additional limitation of motion upon repetitive use, to lacking 15 degrees from neutral and the major factor was pain.  The examiner found there was no ankylosis, but that there was instability, tendon abnormality, and angulation of the os calcis everted 15 degrees lateral in relation to the long axis of the tibia and fibula.  The examiner found crepitus, deformity, malalignment, tenderness, painful movement, and guarding.  There was no prosthesis, but there were screws in the left ankle.  The examiner diagnosed left ankle arthritis status-post fracture, with significant effects on occupation, to include decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.  There was an antalgic gait as the Veteran was bearing weight on his right side.  

In August 2008 VA treatment record, the Veteran reported persistent pain in his left ankle, explaining that the pain was diffuse and involved his entire ankle, anterior, posterior, medial, hindfoot and forefoot.  He stated that the pain was constant and unrelenting and that it had not improved following surgery.  He further reported experiencing a decreased range of motion as a result of his left ankle disability.  Upon examination, there were prior left ankle incisions that were well healed; on the lateral aspect he did have some prominent hardware with palpable screw heads.  He was tender to palpation over such area.  His range of motion was to 30 degrees of plantar flexion and 10 degrees of dorsiflexion.  He did not have any laxity or valgus stressing or site pain.  On subtalar motion he was tender to palpation over his medial malleolus as well as over his anterior tibial joint line.  X-rays of his left ankle showed old avulation near his medial malleolus without any significant degenerative arthritis, and his plate fixation appeared in tact without any evidence of hardware loosening.  The examiner diagnosed left ankle hardware pain, with some prominent hardware.  

The Veteran sought treatment for his left ankle pain at the Tuscaloosa VAMC in 2011 and 2012.  At these treatment sessions the Veteran noted walking with a cane and having pain of his left ankle pain.  

In April 2012 the Veteran was afforded a VA examination.  He reported constant moderately severe left ankle pain, with swelling and stiffness in the ankle.  He reported taking Tylenol and Aleve for his pain, as well as using a cane and ankle brace on a daily basis.  He further reported icing the ankle for pain relief however, noted that the ankle was getting progressively worse.  The Veteran reported that flare ups impacted the functioning of the ankle, and that he had worsening pain with activity.  He reported only being able to stand for 10 minutes and walk 35 feet.  Upon examination, there was plantar flexion to 20 degrees, with pain at 0 degrees.  Dorsiflexion ended at 5 degrees with pain at 0 degrees.  There was no additional limitation of motion upon repetitive use testing.  The examiner determined that there was additional functional loss and/or functional impairment after repetitive use, including less movement than normal, weakened movement, pain on movement, swelling and interference with sitting, standing and weight bearing.  The examiner found there was no localized tenderness.  There was 4/5 strength, but no laxity and no ankylosis.  The examiner reported that the Veteran experienced "shin splint" pain on both sides every other day to a moderate degree.  The Veteran had not had a total ankle joint replacement.  A left ankle scar was noted but was not noted to be painful, unstable or greater than 39 square cm.  Imaging studies showed degenerative arthritis of the left ankle.  The Veteran worked as a full time housekeeper, and his reported lost time from work was approximately 45 to 60 days due to both his knee and ankle pain.  The left ankle in particular was shown to have impacted the Veteran's ability to work by "increasing absenteeism."  

In November 2012 the Veteran was afforded a VA Board hearing for his left ankle fracture.  At that time he testified that he had constant pain in his left ankle.  He testified in great detail how he was able to feel the screws in his left ankle from his prior surgery.  See November 2012 Board Hearing, p. 12.  He further described how any movement, even something bumping against the ankle, caused pain.  Moreover, the Veteran noted experiencing a "tightness" of the muscle, which he clarified as the left ankle locking up.  See id., at 13.  The Veteran testified that he needed to wear a brace on his left ankle and that he had a scar due to his ankle surgery.  At the hearing he noted that the left ankle scar was painful.  

In November 2014 the Veteran was afforded a VA examination.  The Veteran reported missing 20 or more days of work in the last year due to left ankle flare-ups.  The Veteran reported that he had loss of range of motion with increased pain upon using stairs, or with prolonged ambulation of more than 10-15 minutes at a time.  He constantly used either an ankle brace of a cane.  The Veteran stated that his flare ups occurred one to two times monthly, with moderate severity and lasted about one to three days.  The examination was not conducted during a flare up, but the Veteran told the examiner during such he experienced weakness, fatigability or incoordination limiting his functional ability through pain.  Upon examination, there was plantar flexion to 20 degrees and dorsiflexion to 5 degrees.  There was pain with weight bearing and throughout the range of motion.  The ankle was tender to palpation over the surgical scar laterally and in the medial aspect of the ankle below the distal tibial tip.  The Veteran was able to perform repetitive use testing with at least three repetitions but did not have additional loss of function or range of motion after such repetitions.  The examiner indicated on the report that his findings supported the Veteran's statements describing functional loss with repetitive use over time.  Dislocation and/or ankle instability were indicated upon examination, and the examiner noted that he was unable to test with regard to whether laxity was compared with the opposite side.  Shin splints were not shown.  There was 5/5 muscle strength.  The examiner noted that the Veteran had a non painful, stable scar of the left ankle that was not greater than 39 square cm.  Regarding the impact on his employment, the Veteran stated that he missed significant amount of work due to flare ups of his ankle pain.

The Board finds that a 20 percent evaluation is warranted throughout the appeal period.  Considering additional functional loss, the Veteran's left ankle disability has more closely approximated marked limitation of motion.  See 38 C.F.R. § 4.7 (2015) (noting that when two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating).  At the November 2007 VA examination, the Veteran's dorsiflexion was to 5 degrees upon repetitive use and considering pain.  This is 25% of normal dorsiflexion.  Although it was up to 10 degrees at the August 2008 VA record, it was back to 5 degrees at the 2012 and 2015 VA examinations.  This is marked limitation of motion, despite the Manual statement that only dorsiflexion to less than 5 degrees qualifies.  As to plantar flexion, it was 30 degrees out of a normal 45 degrees at the November 2007 VA examination, but there was pain at 25 degrees.  At the 2012 and 2015 VA examinations, there was plantar flexion to 20 degrees, with pain throughout the range of motion.  Additionally, upon repetitive testing, the 2012 VA examiner determined that there was additional functional loss and/or functional impairment, including less movement than normal, weakened movement, pain on movement, swelling and interference with sitting, standing and weight bearing.  The 2014 VA examiner stated that his findings supported the Veteran's statements describing functional loss with repetitive use over time, which was that he had loss of range of motion with increased pain upon using stairs, or with prolonged ambulation of more than 10-15 minutes at a time and that flare-ups caused weakness, fatigability or incoordination limiting his functional ability through pain.  Accordingly, considering additional functional loss, the Veteran's limitation of motion is more nearly approximates marked limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App 202.  This is the maximum evaluation provided for limitation of ankle motion.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But evaluations in excess of 20 percent are not warranted for astragalectomy, malunion of the os calcis or astragalus, ankylosis of the subastragalar or tarsal joint, or arthritis.  See 38 C.F.R. §§ 4.71, Diagnostic Codes 5003, 5010, 5272, 5273, 5274 (2015).  The evidence also does not indicate any impairment of the tibia and fibula or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270 (2015).  The VA examination reports dated in November 2007, April 2012 and November 2014 indicate that the Veteran was able to actively move his left ankle, although movement was painful and limited, and there was no ankylosis.  The evidence demonstrates that, despite pain, the Veteran has always had some motion of his left ankle.  

The Board notes that the Veteran has reported pain of his left ankle scar.  The Veteran is currently in receipt of a separate noncompensable for his left ankle residual scar under 38 C.F.R. § 4.118, Diagnostic Code 7805.  As the Veteran has not submitted a claim for increase for this separate evaluation, it is no considered herein.  

As such, the criteria for a 20 percent evaluation, but no more, for the Veteran's left ankle disability are met and the Veteran's claim is granted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the disability on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left ankle disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically contemplate the Veteran's main reported symptoms which include pain, swelling, limitation of motion, and other functional loss.  See 38 C.F.R. § 4.71a.  Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion in his left ankle was functionally limited, the Board is essentially tasked with considering of all of the Veteran's left ankle related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the left ankle disability with pain and limitation of motion and referral for considerations of an extraschedular evaluation are not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent evaluation, but no more, for service-connected left ankle fracture residuals is granted.  


REMAND

With respect to the Veteran's claim of entitlement to a disability rating in excess of 10 percent for a right knee tendonitis with limitation of motion and instability, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015). 

In November 2014, the Veteran was provided a VA examination.  Pertinently, the Veteran complained of pain and difficulty walking.  Upon examination, range of motion testing of the Veteran's right knee revealed forward flexion to 90 degrees and extension to zero degrees.  Notably, the examiner reported pain during range of motion testing.  Crucially, however, the examiner did not indicate where objective evidence of painful motion began with regard to the range of motion testing.  Moreover, the examiner reported functional loss due to the right knee disability which was manifested by pain, weakness, and limited motion.  Further, the Veteran was not able to perform repetitive-use testing due to pain in the right knee.    

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of right knee range of motion testing that pain began.  Although the VA examiner reported that pain noted during range of motion testing did not result in or cause functional loss, the examiner noted earlier in the report that the Veteran's right knee disability was manifested in part by pain and limited motion which resulted in functional loss.   

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, in this case, in light of holding in Mitchell, the Board finds that an additional examination of the right knee is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment since 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After all additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected residuals of right knee injury.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  All opinions provided must be thoroughly explained. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner must describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


